ENTERRA ENERGY TRUST MANAGEMENT DISCUSSION AND ANALYSIS INTRODUCTION:The following is Management’s Discussion and Analysis (“MD&A”) of Enterra Energy Trust (“the Trust” or “Enterra”) for the three-month period ended March 31, 2009.This MD&A should be read in conjunction with the MD&A and consolidated financial statements, together with the accompanying notes, of the Trust for the years ended December 31, 2008 and 2007, as well as the unaudited interim consolidated financial statements, together with the accompanying notes of the Trust for the three-month period ended March 31, 2009.All amounts are stated in Canadian dollars and are prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”) except where otherwise indicated.This commentary is based on information available to, and is dated, May 15, 2009. CONVERSION:Natural gas volumes recorded in thousand cubic feet (“mcf”) are converted to barrels of oil equivalent (“boe”) using the ratio of six (6) thousand cubic feet to one (1) barrel of oil (“bbl”).Boe’s may be misleading, particularly if used in isolation.A boe conversion ratio of 6 mcf: 1 bbl is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. NON-GAAP TERMS:This document contains the terms “funds from operations”, “working capital” and “cash flow netback”, which are non-GAAP terms.The Trust uses these measures to help evaluate its performance.The Trust considers funds from operations a key measure for the ability of the Trust to repay debt and to fund future growth through capital investment.The term should not be considered as an alternative to, or more meaningful than, cash provided by operating activities as determined in accordance with GAAP as an indicator of performance.The Trust considers cash flow netback a key measure for the ability of the Trust to analyze its operations.The term should not be considered as an alternative to, or more meaningful than, net income or net loss as determined in accordance with GAAP as an indicator of performance.
